Citation Nr: 0934819	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension 
Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,140.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1954 to 
December 1957, during the Korean Conflict and peacetime.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Pension Center in Milwaukee, Wisconsin, which denied 
entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,140.  The 
appellant disagreed with such decision and subsequently 
perfected an appeal.   

In March 2008, the Board remanded this claim to the RO for 
additional development.  The case is now returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The amount of overpaid pension benefits is $11,140.

2.  The appellant was at fault in the creation of the 
overpayment of pension benefits because, despite the notice 
provided to him, he did not provide VA with the requested 
unreimbursed medical expense receipts for the period January 
1, 2002, through December 31, 2002.

3.  VA was also at fault in the creation of the overpayment 
of the pension benefits because, despite the lack of 
unreimbursed medical expense receipts for the period January 
1, 2002, through December 31, 2002, VA granted increased 
pension benefits based on an adjustment in income from 
reported unreimbursed medical expenses of $6,894, and failed 
to provide notice to the Veteran that he may be required to 
provide proof of the payment of such amount in the future 
even after a decision has been made and his inability to do 
so would result in the retroactive reduction or termination 
of his benefits.

4.  Weighing the fault of the appellant and the fault of VA, 
there is no balance, and VA is more at fault in the creation 
of the overpayment since VA granted increased pension 
benefits based on an adjustment in income from reported 
unreimbursed medical expenses of $6,894, without proof of 
payment of such an amount, and failed to inform the Veteran 
that he may be required to provide proof of the payment of 
such amount until approximately one year after the grant. 

5.  The appellant's monthly income nearly equals his monthly 
expenses; it would  cause undue hardship to the appellant to 
require repayment of the overpayment.
   
6.  Collection of that indebtedness would be against equity 
and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits, in the 
amount of $11,140 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.911, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Regarding the duties to notify and assist, the Board notes 
that a decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  In reaching this decision, the Court observed that 
the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, 
contains its own notice provisions.  This statute requires 
that a payee be notified of his or her right to apply for a 
waiver, and a description of the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a).

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed.  38 
C.F.R. § 1.911(d).  The individual must also be notified of 
his or her rights and remedies, specifically, that he may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt.  38 C.F.R. 
§ 1.911(b), (c).  In a May 2004 notice letter, this 
information was provided to the appellant.  The claimant must 
also be provided notice of the reasons for the debt.  38 
C.F.R. § 1.911(d).  In May 2004 and December 2005 letters and 
the September 2004 decision, the appellant was provided with 
such notice.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains all notice letters and 
decisions regarding the claim, an audit of the overpayment, 
and statements and written argument submitted by or on behalf 
of the appellant, including Medical Expense Reports (MER) and 
Financial Status Reports (FSR).  All relevant evidence 
identified by the appellant was obtained and considered.  
Although the Veteran received notice to provide an updated 
FSR in the December 2005 notice letter and provided a 
reasonable amount of time to respond, he failed to submit the 
requested FSR.  The claims file contains the appellant's 
latest FSR, received on December 2004.  The appellant has not 
requested any hearings.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

As noted, in March 2008, the Board remanded this claim to the 
RO for additional development, including adjudication of the 
issue of validity of the debt as required under Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a Veteran 
raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the Veteran's challenge to the lawfulness of 
the debt asserted against him or her.").  See also 
VAOPGCPREC 6-98.  The Board notes that upon remand, the 
Committee/RO did not adjudicate the issue of validity of the 
debt (see May 2008 Decision Letter), which implies that the 
claim should be remanded under Stegall v. West, 11 Vet. App. 
268 (1998) (where the Court held that where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).  

The Board does note that while the Committee/RO did not 
adjudicate the issue of validity of the debt on remand, in a 
December 2005 Notice Letter of Cause of Overpayment and 
Audit, the Committee/RO ultimately determined the debt was 
valid by noting that the appellant's claim that his 
"overpayment was due to the VA counting [his] wife's income 
against [him]" was invalid since the basis of the 
overpayment was the removal of medical expenses from the 
Veteran's pension award beginning January 1, 2002, due to his 
failure to submit proof of the medical expenses incurred in 
2002 and 2003.  Nevertheless, in light of the favorable 
outcome herein, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

Merits of the Claim

The Veteran seeks a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,140.  See 
May 2004 "Statement in Support of Claim," VA Form 21-4138.  

Review of the evidence of record indicates that the debt at 
issue in this case was created when VA retroactively 
terminated the Veteran's pension, effective January 1, 2002, 
based on his failure to submit verification of claimed 
unreimbursed medical expenses for 2002 and 2003.  See May 
2004 Termination Decision Letter; December 2005 Notice Letter 
of Cause of Overpayment and Audit.  The RO has calculated the 
amount of this overpayment to be $11,140.  See id.

In a September 2004 decision, the Committee denied the 
Veteran's request for a waiver of recovery of this debt, 
finding that recovery would not be against the principles of 
equity and good conscience.  See September 2004 Decision 
Letter.  The Committee determined that the Veteran was at 
fault in the creation of the debt, and that it is not shown 
that collection would result in financial hardship to him.  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2008).

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2008).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.965(b) (2008).

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  All listed elements of equity and good 
conscience must be considered in a waiver decision. See 
Ridings v. Brown, 6 Vet. App. 544 (1994).

The most pertinent factors applicable in this case are fault 
and financial hardship.  Significantly, it is the 
responsibility of a pension recipient to notify VA of all 
circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2008).  Clearly, the appellant in this case was in the best 
position to provide verification of the paid unreimbursed 
medical expenses he claimed in his December 2002 and December 
2003 Medical Expense Reports, especially those used to 
calculate the rate of pension from January 1, 2002, to 
December 31, 2002.      

The Board finds that the appellant's failure to provide 
verification of the paid unreimbursed medical expenses he 
claimed in December 2002 and December 2003 Medical Expense 
Reports, especially those used to calculate the rate of 
pension from January 1, 2002, to December 31, 2002, to VA was 
a cause of the overpayment.  The evidence demonstrates that 
the appellant had notice of his obligation to accurately 
report to VA his actual paid unreimbursed medical expenses 
from all sources.  See December 2002 and December 2003 MER, 
VA Form 21-8416.  However, the appellant did not have notice 
that he may be required to provide proof of the payment of 
such unreimbursed medical expenses after a decision has been 
made, and his inability to do so would result in the 
retroactive reduction or termination of his benefits.  See 
id.  Contra January 2009 MER, VA Form 21-8416 (includes 
notice that the claimant may be asked to verify amounts 
actually paid; the claimant should keep all receipts or other 
documentation of payment for at least 3 years after a 
decision is made; and failure to provide such proof will 
result in the retroactive reduction or termination of 
benefits).  

The Board also finds that VA was also at fault in the 
creation of the overpayment.  In this regard, in a January 
2003 decision, the Committee granted an increase in the 
appellant's pension benefits based on an adjusted income 
calculated from reported medical expenses of $6,894.  The 
Committee made this determination based on a receipt attached 
to the appellant's December 2002 MER showing calculations 
totaling $6894.  The Committee assumed this amount was the 
actual paid unreimbursed medical expenses of the appellant 
from January 2002 to December 2002.  The Committee later 
requested verification of the payment of such amount.  See 
February 2004 Notice of Proposed Termination of Benefits 
Letter.  As noted, the Veteran was not provided with notice 
that he may be required to provide proof of the payment of 
such unreimbursed medical expenses after a decision has been 
made, and his inability to do so would result in the 
retroactive reduction or termination of his benefits until 
the February 2004 Notice of Proposed Termination of Benefits 
Letter, dated approximately one year after the grant of 
increased pension benefits.  

Although VA has absorbed a loss in this transaction, there is 
evidence that VA was at fault in creating the overpayment.  
Weighing the fault of the appellant and the fault of VA, 
there is no balance, and VA is more at fault in the creation 
of the overpayment since VA granted increased pension 
benefits based on an adjustment in income from reported 
unreimbursed medical expenses of $6,894, without proof of 
payment of such an amount, and failed to inform the Veteran 
that he may be required to provide proof of the payment of 
such amount until approximately one year after the grant.  
Thus, VA should not penalize the appellant for his fault in 
creating the overpayment.

Further, the Board finds that the appellant would suffer 
undue financial hardship if forced to repay the debt at 
issue.  In this regard, his monthly income comprised of 
Social Security Administration benefits nearly equals his 
expenses, which include mainly basic necessities, such as 
room and board.  See December 2004 FSR, VA Form 5655.  

There is no evidence that waiver of recovery of the 
indebtedness would not result in an unjust enrichment, would 
defeat the purpose of the benefit, or that the appellant 
changed positions to his detriment in reliance upon the VA 
pension benefits.  However, recovery of the overpayment would 
result in undue hardship, and further, as discussed above, 
the appellant was only partially at fault in the creation of 
this debt.  In sum, the Board concludes that the positive 
evidence outweighs the negative evidence and that the facts 
in this case demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. 
§5107(b) (West 2002).  As such, in the Board's judgment the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercise of the Government's right to 
collect the debt charged to him.  Accordingly, waiver of 
recovery of the overpayment of $11,140, is in order.  See 
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2008).  


ORDER

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,140, is 
granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


